DETAILED ACTION

Claim Status
Claims 1-17 is/are pending.
Claims 1-17 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The disclosure as originally filed fails to provide adequate support for specifying that the “polymer support is a polyester that is soluble or dispersible in water” which has characteristics (i) and/or (ii) in claim 6 as stated in the Claim Amendments filed 09/29/2020.  The specification indicates that the “polyester that is soluble or dispersible in water” is a component in the adhesion primer coating composition, not a component of the “polymer support” as recited in present claim 6 -- e.g., see U.S. Published Application 2018/0305572, paragraph 0153, 0273, 0278-0280, 0288-0291, etc.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 is vague and indefinite because of the positioning of numerical values after the units (i.e., “in % dry weight”) or after the basis (i.e., “in microequivalent per gram of polymer”) makes the claim unclear and confusing.  The Examiner strongly recommends that the claims should use more conventional phrasing (i.e., numerical value, followed by basis or units) to more clearly express the claimed numerical ranges -- e.g., “a gel content TG1 greater than or equal to 70 % dry weight with respect to the total dry weight of P1”; “a gel content TG2… and less than or equal to 40 % dry weight with respect to the total dry weight of P2”; “weak acid content greater than or equal to 0.8 and less than or equal to 2.0 in microequivalent per gram of polymer”; “P2 is less than or equal to 60 % dry weight with respect to the total dry weight of P1 and P2”; etc.
	Claim 4 is vague and indefinite because the use of the phrase “dry mass ratios” in the plural appears inconsistent with the term “P1 or P2”, which refer to P1 and P2 in the singular alternative only, because the current phrasing implies that the stated acrylic or methacrylic or P2) is contained in the adhesion primer in multiple dry mass ratios.  More consistent phrasing (e.g., “the dry mass ratio (weight/weight) of P1 or P2”, etc.) should be used.
	Claim 4 is vague and definite because the use of the open term “are comprised” in conjunction with the range “95/5 and 50/50” is unclear and confusing.  The open term “comprised” is generally not applied to a numerical range.  The Examiner recommends that the claims should use clearer phrasing (e.g., “the dry mass ratio (weight/weight) of P1 or P2 relative to the crosslinking agent is between 95/5 and 50/50”; etc.).
 	Claim 5 is vague and indefinite because the phrase “contains at least one resin, and/or at least one resin derived from an amine based resin….” constitutes a broad recitation (“at least one resin”) and also a narrower statement of the range/limitation (“at least one resin derived from an amine based resin….”). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
 	Claim 6 is vague and indefinite because it is unclear whether the phrase “of general formula (I)” means that the “polyester that is soluble is dispersible in water” conforms mostly 
 	Claim 8 is vague and indefinite because it is unclear whether the phrase “with at least one cross-linked adhesion primer layer” refers to the “at least one cross-linked adhesion primer layer” of claim 1, or to some other crosslinked adhesion primer layer.  The Examiner recommends that the claim should use more clear language such as “with said at least one cross-linked adhesion primer layer” or “with the at least one cross-linked adhesion primer layer”.
 	Claim 9 is unclear and confusing because of the inconsistent use of commas and semicolons at the end of the listed characteristics.  Semicolons should be used at the end of each listed characteristic.
	Claim 11 is unclear and confusing because of the inappropriate use of commas at the end of the listed characteristics.  Semicolons should be used at the end of each listed characteristic.
	Claim 11 is unclear and confusing because the phrase “a thickness” implies the presence of multiple (or varying) thicknesses in the adhesive covering.  If the adhesive covering has a single thickness value, then the phrase “the thickness” should be used. 
	Claim 13 is vague and indefinite because the phrase “laminate comprising a first composite film and optionally a second composite film each according to claim 1” is unclear and confusing.  The Examiner recommends that clearer phrasing such as “laminate comprising a first composite film according to claim 1, and optionally a second composite film according to claim 1,” should be used.
	Claims 2-3, 7, 10, 12, 14-17 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

The Examiner further suggests:
 	in claim 1, line 8, “this primer” should be changed to “the primer forming the cross-linked adhesion primer layer” to be more consistent with the rest of the claim;
	in claim 14, in sub-heading -d-, the phrase “layer of adhesion primer” should be changed “layer of crosslinked adhesion primer” for consistency with the rest of the claims;
	in claim 17, in line 3, the phrase “wherein it comprises” should be changed to “wherein said article comprises” for clarity.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejections under 35 U.S.C. 103 in the previous Office Action mailed 02/03/2021 have been withdrawn upon reconsideration.

Allowable Subject Matter
Claims 1-5, 7-17 is/are would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior of record fails to disclose or suggest a composite film comprising: a polymer support; at least one crosslinked adhesion primer layer; and at least one adhesive covering; wherein the primer comprising the specified amounts of: recited (meth)acrylic polymer P1; recited (meth)acrylic polymer P2 which is different from P1; and optionally a water-soluble or water-dispersible polyester (claim 1).
 	WO 2014/102487 and PENACHE ET AL (US 2015/0344650) fail to specifically disclose or suggest coatings containing a combination of two different acid-grafted or acid-modified (meth)acrylic polymers.  
	JONES ET AL (US 2010/0093913) and VAN RHEENEN (US 2003/0130362) and CHARMOT ET AL (US 4,880,700) and MUROTA (US 2015/0111046) fail to specifically disclose adhesion-promoting coatings containing a combination of two different acid-grafted or acid-modified (meth)acrylic polymers with the recited different gel contents. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	NEUBERT ET AL (US 2010/0055435) and SATAKE ET AL (US 2005/0266239) and INAO ET AL (US 2014/0017467) disclose adhesive sheets with multiple acrylic adhesive layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 14, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787